137 U.S. 62 (1890)
WASHINGTON MARKET COMPANY
v.
DISTRICT OF COLUMBIA.
No. 10.
Supreme Court of United States.
Submitted October 21, 1890.
Decided October 27, 1890.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
Mr. William Birney for appellant.
Mr. George C. Hazelton and Mr. S.T. Thomas for appellee.
PER CURIAM:
This is an appeal from the decree of the Supreme Court of the District of Columbia dismissing the bill of *63 complaint filed by appellant therein, the object of the bill having been to restrain the defendants from selling, or attempting to sell, certain property of complainant, on account of certain assessments for street improvements, and also to cancel and annul two tax lien certificates therein named; and counsel for appellant having stated in open court that such assessments and lien certificates have been, pending this appeal, quashed and annulled at law by the Supreme Court of the District of Columbia, and that only the disposition of costs is involved herein, it is ordered that said appeal be
Dismissed without costs to either party.